RX FUNDS TRUST (formerly, the American Independence Funds Trust II) (the “Trust”) SUPPLEMENT DATED FEBRUARY 5, 2016 TO THE SUMMARY PROSPECTUS DATED MARCH 1, 2015 (AS SUPPLEMENTED THROUGH DECEMBER 28, 2015) RX MAR TACTICAL GROWTH FUND (formerly, the American Independence MAR Tactical Growth Fund) (TICKERS: MGMIX, MGMAX, MGMCX) This Supplement updates certain information provided in the Supplement dated August 3, 2015 and replaces the Supplement dated September 28, 2015 to the Summary Prospectus This supplement to the Summary Prospectus dated March 1, 2015, as supplemented through December 28, 2015, updates certain information in the Summary Prospectus of the Rx MAR Tactical Growth Fund, a series of the Trust (the “Fund”). As announced in a supplement dated May 8, 2015, and subsequently incorporated into a supplement dated August 3, 2015, effective May 1, 2015, the Sub-Advisory Agreement between American Independence Financial Services, LLC, which is now known as RiskX Investments, LLC (“RiskX Investments”), the Fund’s Adviser, and Cougar Global Investments, Ltd. (“Cougar Global”), the Fund’s Sub-Adviser, by its terms, and in accordance with certain provisions of the Investment Company Act of 1940, as amended (the “1940 Act”), was terminated upon the purchase of Cougar Global by Eagle Asset Management, Inc., a wholly-owned subsidiary of Raymond James Financial (the “Cougar Transaction”). In anticipation of the Cougar Transaction, the Trust’s Board of Trustees approved, in accordance with Rule 15a-4 under the 1940 Act, an interim sub-advisory agreement between the Adviser and Cougar Global, which became effective on May 1, 2015 (the “Interim Agreement”). Under Rule 15a-4, an interim agreement may have a duration of up to 150 days and any compensation earned under the interim agreement must be held in an escrow account with the fund’s custodian.
